Citation Nr: 1710487	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable evaluation for right hand degenerative joint disease of the distal interphalangeal (DIP) joints of the index finger and metacarpophalangeal (MCP) joint of the thumb prior to October 3, 2016 and in excess of 10 percent thereafter.

2. Entitlement to a compensable evaluation for right hand degenerative joint disease of the DIP joint of the little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 until November 1969.  He also served in the Army National Guard from August 1977 through April 1992.  During this time, he had a period of active service from November 1990 to April 1991 and periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).   

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in September 2011. 

In February 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  

In its April 2015 decision the Board denied the Veteran's claim for an initial compensable evaluation for right hand degenerative joint disease, to include: the DIP joints of the index and little fingers and the MCP joint of the right thumb.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2016, the Court vacated the Board decision on that issue and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  The Board remanded the claim for additional development in September 2016.  In an October 2016 rating decision the RO granted a 10 percent rating for right hand degenerative joint disease of the DIP joint of the index finger and thumb effective October 3, 2016. The rating decision incorrectly referred to the DIP joint of the right thumb, however it also stated that the Veteran had previously been assigned a "noncompensable evaluation for the [DJD] of the DIP joint of the right index finger as well as a noncompensable evaluation for [DJD] of the DIP joint of the right thumb.  These conditions have been discontinued as of October 3, 2016 and are now assigned as one disability with an evaluation assigned as 10 percent disabling."  Reviewing the record reflects the Veteran was never in receipt of service connection for the DIP joint of the right thumb but was service-connected for the MCP joint of the right thumb.  See September 2011 rating decision.  Thus, the issues as are stated on the title page.


FINDING OF FACT

In February 2017 the Department of Veterans Affairs was notified that the Veteran died in January 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


